COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ERIC FLORES,                                   §                No. 08-21-00133-CR

                                 Appellant,      §                   Appeal from the

  v.                                             §                 120th District Court

  THE STATE OF TEXAS,                            §               of El Paso County, Texas

                                 Appellee.       §                 (TC# 20110D01621)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF AUGUST, 2021.


                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley JJ.